Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Gerald J. Burnett, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Avistar Communications Corporation on Form 10-Q for the fiscal quarter ended September30, 2007 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. Dated: November 13, 2007 By: /s/ GERALD J. BURNETT Name: Gerald J. Burnett Title: Chief Executive Officer I, Robert J. Habig, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Avistar Communications Corporation on Form 10-Q for the fiscal quarter ended September 30, 2007 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. Dated: November 13, 2007 By: /s/ ROBERT J. HABIG Name: Robert J. Habig Title: Chief Financial Officer
